Exhibit 10.11

 

Description of OraSure Technologies, Inc.

2004 Self-Funding Annual Incentive Plan

 

On January 13, 2004, the Compensation Committee of the Company’s Board of
Directors (the “Board”) adopted the 2004 Self-Funding Annual Incentive Plan (the
“Bonus Plan”). The purpose of the Bonus Plan is to reward outstanding individual
performance by management with cash bonuses. All employees, except for sales
employees (who are covered by a separate commission plan) at the level of
director and above, will be eligible to participate in the Bonus Plan.

 

Pursuant to the Bonus Plan, cash bonuses may be paid out of a cash bonus pool to
be funded based on the Company’s achievement of certain financial objectives
regarding revenues, net income, cash flow from operations and gross margin for
2004. If the Company achieves 100% of these financial targets, the bonus pool
would be funded in the amount of $900,000.

 

Payments from the bonus pool will depend on an employee’s achievement of
individual performance objectives. Bonus payments will be based on the target
payouts set forth below, which are expressed as a percentage of base salary. No
individual participating in the Bonus Plan can receive a bonus greater than 150%
of his or her target amount, and the aggregate of all bonuses cannot exceed the
funded amount of the bonus pool.

 

Title

--------------------------------------------------------------------------------

   Target
Payouts


--------------------------------------------------------------------------------

 

Chief Executive Officer

   50 %

Executive Vice President

   40 %

Senior Vice President

   30 %

Vice President

   20 %

Director

   10 %

 

Performance criteria for individual employees will be derived from the Company’s
2004 corporate objectives concerning financial performance, strategic planning,
research and development, business development, regulatory affairs and quality
control, manufacturing, engineering, information systems, sales and marketing,
human resources, investor relations matters and/or such other objectives chosen
by the Compensation Committee in its sole discretion. Awards are expected to
reflect a weighted average measurement of an employee’s achievement of his or
her individual performance objectives.

 

Employees must be employed by the Company as of December 31, 2004 and at the
time of the bonus award in order to participate in the Bonus Plan, and awards
will be adjusted on a pro rata basis to the extent any employee is employed for
only a portion of the year 2004. The Chief Executive Officer will recommend
individual awards for all participating employees (except for the Chief
Executive Officer) for approval by the Compensation Committee based on an
assessment of each individual’s performance against his or her applicable
performance objectives. The Compensation Committee may approve or disapprove any
recommended bonus award in whole or in part in its sole discretion. The
Compensation Committee shall recommend for Board approval any bonus award for
the Chief Executive Officer based on an assessment of his performance against
his individual performance objectives. The Board may approve or disapprove any
recommended bonus award for the Chief Executive Officer in whole or in part in
its sole discretion.

 

The Compensation Committee and the Board shall have the right in their sole
discretion to reject any or all of the recommended bonus awards, even if the
bonus pool has been funded and any and all applicable performance criteria have
been satisfied, based on the business conditions of the Company at or
immediately after the end of 2004.